TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00852-CV


                                    C. G. and B. E., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


           FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
NO. C2015-0540C, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellants C. G. and B. E. filed their notices of appeal on December 18, 2018, and

December 31, 2018, respectively. The appellate record was complete February 5, 2019, making

appellants’ briefs due February 25, 2019. On February 25, 2019, counsel for appellants filed

motions for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals from

suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we grant the motions and order counsel to file appellants’ briefs no

later than March 18, 2019. If the briefs are not filed by that date, counsel may be required to show

cause why they should not be held in contempt of court.

               It is ordered on February 28, 2019.
Before Justices Goodwin, Baker, and Triana




                                             2